Notice of Allowance
This communication is in response to the amendment filed on 02/24/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-4, 6-7, 9-11, and 13 are allowed.  Claims 5, 8, 12, and 14 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Derek Dailey (Reg. No. 65,562) on 03/21/2022.

The application has been amended as follows: 
1. 	(Currently Amended)	A selection method enabling a first user of an IP network to select one client device from a plurality of client devices of a second user connected to the IP network, the IP network using a session control protocol using signaling messages comprising request-type messages and response-type messages used to respond to request-type messages, the method comprising:
sending, by a client device of the first user to the second user, a preliminary request-type message mentioning a service that the first user seeks to obtain during a session that is being set up and an initial request-type message , the preliminary request-type message being sent prior to the initial request-type message, the second user having a plurality of client devices connected to the IP network, the plurality of client devices of the second user sharing a common IP multimedia public identity of the second user, the initial request-type message having a header containing a dedicated indicator and being transmitted to all of the client devices of the second user that are connected to the IP network; 
for each of the plurality of client devices of the second user that has received the initial request-type message:

	responding to the initial request-type message by ;
selecting, by the client device of the first user after receiving the subsequent request-type messages sent by client devices of the second user, one of those client devices of the second user at least on the basis of technical capability information contained in those subsequent request-type messages;
sending, by the client device of the first user, to the selected client device a favorable response to the subsequent request-type message sent by the selected client device; and
in addition to sending a favorable response to the subsequent request-type message sent by the selected client device, sending, by the client device of the first user, an unfavorable response to the subsequent request-type messages sent by the client devices of the second user that are not selected.
2.	(Currently Amended)	 The selection method of claim 1, further comprising[[:]]
	

	entering into a session by the client device of the first user and the selected client device.
3.	(Currently Amended)	 The selection method of claim [[2]] 1, wherein:
the subsequent request-type message sent by each respective client device of the second user during process b) includes a respective identifier of that client device; and
the client device of the first user inserts the identifier of the selected client device in the response sent to the selected client device.
4.	(Currently Amended)	 The selection method of claim [[2]] 1, wherein[[:]] the initial request-type message sent by the client device of the first user mentions a service that the first user seeks to obtain during the session that is being set up

5.	(Cancelled)	.
6.	(Previously Presented)	 The selection method of claim [[2]] 1, wherein, if none of the client devices of the second user which have sent a subsequent request-type message indicating its technical capabilities is technically suitable for providing a service desired by the first user, then, during the selection by the client device of the first user of one of the client devices of the second user, the client device of the first user selects from among the client devices of the second user the client device that is the most suitable for supplying a service of reduced quality to the first user.
7.	(Currently Amended)	A client device of a first user of an IP network, the IP network using a session control protocol using signaling messages comprising request-type messages and response-type messages used to respond to request-type messages, the client device being configured to take account of a subsequent request-type message received from at least one client device of a plurality of client devices of a second user of the IP network, the plurality of client devices of 
wherein the client device of the first user is configured to: 
	send to the second user a preliminary request-type message mentioning a service that the first user seeks to obtain during a session that is being set up; and
	after sending the preliminary request-type message, send an initial request-type message to all of the client devices of the second user that are connected to the IP network, the initial request-type message including a header containing a dedicated indicator, the dedicated indicator configured to trigger, upon detection of the presence of the dedicated indicator in the initial request-type message, any client device of the IP network that has received the first request-type message to send a subsequent request-type message as a response to the initial request-type message instead of a response-type message;
select, after receiving the subsequent request-type messages sent by client devices of the second user, one of those client devices of the second user at least on the basis of technical capability information contained in those subsequent request-type messages;
send to the selected client device a favorable response to the subsequent request-type message sent by the selected client device; and
in addition to sending a favorable response to the subsequent request-type message sent by the selected client device, send an unfavorable response to the subsequent request-type messages sent by the client devices of the second user that are not selected.
8.	(Cancelled)	 
9.	(Currently Amended)	A client device of a second user of an IP network, the IP network using a session control protocol using signaling messages comprising request-type messages and response-type messages used to respond to request-type messages, wherein the client device is configured to:
receive a preliminary request-type message sent by a client device of a first user mentioning a service that the first user seeks to obtain during a session that is being set up;
receive, after reception of the preliminary request-type message, an initial request-type message sent by [[a]] the client device of [[a]] the first user of the IP network, the initial request-, the initial request-type message having been transmitted to all of the client devices of the second user that are connected to the IP network; 
detect the presence of the dedicated indicator in the initial request-type message; 
send a subsequent request-type message in response to the initial request-type message in place of a response-type message, the sending of the subsequent request-type message as a response to the initial request-type message being triggered by the detection of the presence of the dedicated indicator in the initial request-type message, the subsequent request-type message indicating its own technical capabilities and requesting the client device of the first user to supply technical capabilities of the client device of the first user to enable the client device of the first user to select a client device of the second user from among a plurality of client devices of the second user, the plurality of client devices of the second user sharing a common IP multimedia public identity of the second user; and
if the client device of the first user selects the client device of the second user on the basis of technical capability information contained in the subsequent request-type message, receive from the client device of the first user a favorable response to the subsequent request-type message sent by the client device of the second user; or
if the client device of the first user does not select the client device of the second user, receive from the client device of the first user an unfavorable response to the subsequent request-type message sent by the client device of the second user.
10.	(Currently Amended)	A non-transitory computer readable medium having stored thereon, instructions, which when executed by a processor, cause the processor to perform a selection method enabling a first user of an IP network to select one client device from a plurality of client devices of a second user connected to the IP network, the IP network using a session control protocol using signaling messages comprising request-type messages and response-type messages used to respond to request-type messages, wherein the method comprises:
sending, by a client device of the first user to the second user, a preliminary request-type message mentioning a service that the first user seeks to obtain during a session that is being set up and an initial request-type message , the preliminary request-type message being sent prior to the initial request-type message, the second user having a plurality of client devices connected to the IP network, the plurality of client devices of the and being transmitted to all of the client devices of the second user that are connected to the IP network; 
for each of the plurality of client devices of the second user that has received the initial request-type message:
	detecting, by 
responding to the initial request-type message by ;
selecting, by the client device of the first user after receiving the subsequent request-type messages sent by client devices of the second user, one of those client devices of the second user at least on the basis of technical capability information contained in those subsequent request-type messages;
sending, by the client device of the first user, to the selected client device a favorable response to the subsequent request-type message sent by the selected client device; and
in addition to sending a favorable response to the subsequent request-type message sent by the selected client device, sending, by the client device of the first user, an unfavorable response to the subsequent request-type messages sent by the client devices of the second user that are not selected.
.
Currently Amended)	A computer comprising a processor and a memory, the memory having stored thereon instructions which when executed by the processor, cause the computer to perform a selection method enabling a first user of an IP network to select one client device from a plurality of client devices of a second user connected to the IP network, the IP network using a session control protocol using signaling messages comprising request-type messages and response-type messages used to respond to request-type messages, wherein the method comprises:
sending, by a client device of the first user to the second user, a preliminary request-type message mentioning a service that the first user seeks to obtain during a session that is being set up and an initial request-type message , the preliminary request-type message being sent prior to the initial request-type message, the second user having a plurality of client devices connected to the IP network, the plurality of client devices of the second user sharing a common IP multimedia public identity of the second user, the initial request-type message or having a header containing a dedicated indicator and being transmitted to all of the client devices of the second user that are connected to the IP network; 
detecting, by at least one of the plurality of client devices of the second user that has received the initial request-type message, the presence of the dedicated indicator in the initial request-type message; and
for each of the plurality of client devices of the second user that has received the initial request-type message:
	detecting, by 
	responding to the initial request-type message by ;
selecting, by the client device of the first user after receiving the subsequent request-type messages sent by client devices of the second user, one of those client devices of the second user at least on the basis of technical capability information contained in those subsequent request-type messages;
sending, by the client device of the first user, to the selected client device a favorable response to the subsequent request-type message sent by the selected client device; and
in addition to sending a favorable response to the subsequent request-type message sent by the selected client device, sending, by the client device of the first user, an unfavorable response to the subsequent request-type messages sent by the client devices of the second user that are not selected.
.

12.	(Cancelled)

13. 	(Previously Presented) The method of claim 1, wherein the subsequent request-type message is the first message sent by the at least one of the plurality of client devices of the second user to the client device of the first user after receipt of the initial request-type message from the client device of the first user.

14. 	(Cancelled) 


Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.	
The following is an examiner's statement of reasons for allowance:
Claims 1 and 15, the closest art of record Zhu (US 20060218291), Song (US 20100070632), and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANH NGUYEN/Primary Examiner, Art Unit 2454